Exhibit 10.5

OPTION AWARD AGREEMENT UNDER THE EVOLENT HEALTH, INC. 2015 OMNIBUS INCENTIVE
COMPENSATION PLAN, dated as of             , 2015, between EVOLENT HEALTH, INC.,
a Delaware corporation (the “Company”), and                     .

This Option Award Agreement (the “Award Agreement”) sets forth the terms and
conditions of an award of options to purchase                  shares (this
“Award”) of the Company’s Class A Common Stock, $0.01 par value per share (each,
a “Share”), that are being granted to you on the date hereof (such date, the
“Grant Date”), at an exercise price of $         per Share (the “Exercise
Price”), that are subject to the terms and conditions specified herein (each
such option to purchase one Share, an “Option”), and that are granted to you
under the Evolent Health, Inc. 2015 Omnibus Incentive Compensation Plan (the
“Plan”). The Options are not intended to qualify as “incentive stock options”
(within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended).

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Good Reason” means the occurrence, without your written consent, of any of the
events or circumstances set forth in clauses (a) through (d) below:

(a) a material reduction in your annual base salary or target bonus opportunity
as the same may be increased from time to time;

(b) your assignment to duties inconsistent in any material respect with your
position, authority or responsibilities with the Company, or any other action or
omission by the Company which results in a material diminution of such position,
authority or responsibilities;



--------------------------------------------------------------------------------

(c) a relocation of your principal work location by more than 50 miles from such
location as of immediately prior to the Change of Control; or

(d) any material breach of this Award Agreement by the Company.

Good Reason shall not exist unless you give the Company notice of the event
giving rise to Good Reason within 60 days of the date you have knowledge of such
event. Such notice shall specifically delineate such claimed breach and shall
inform the Company that it is required to cure such breach (if curable) within
90 days (the “Cure Period”) after such notice is given in accordance with
Section 12 of this Award Agreement. If such breach is not so cured (or is not
curable), you may resign for Good Reason within three months following the end
of the Cure Period. If such breach is cured within the Cure Period or if such
breach is not cured but you do not resign for Good Reason within three months
following the end of the Cure Period, Good Reason shall not exist hereunder.

“Vesting Date” means each date on which all or a portion of the Options subject
to this Award Agreement become vested and exercisable as provided in
Section 3(a) or 3(c) of this Award Agreement.

SECTION 3. Vesting and Exercise. (a) Vesting Schedule. (a) On each Vesting Date
set forth below, your rights with respect to the number of Options that
corresponds to such Vesting Date, as specified in the chart below, shall become
vested and such Options shall become exercisable, provided that you must be
employed by the Company or an Affiliate on the relevant Vesting Date, except
(A) as otherwise determined by the Committee in its sole discretion or (B) as
set forth in Section 3 of this Award Agreement.

 

Vesting Date

   Aggregate Percentage
Vested     Number of Options Vesting
on Such Date

[first anniversary of Grant Date]

     25 %   

[second anniversary of Grant Date]

     50 %   

[third anniversary of Grant Date]

     75 %   

[fourth anniversary of Grant Date]

     100 %   

(b) Exercise of Options. Options, to the extent that they are vested, may be
exercised, in whole or in part (but for the purchase of whole Shares only), by
delivery to the Company of (i) written or electronic notice, complying with the
applicable

 

2



--------------------------------------------------------------------------------

procedures established by the Committee or the Company, stating the number of
Options that are thereby exercised, and (ii) full payment, in accordance with
Section 6(b) of the Plan, of the aggregate Exercise Price for the Shares with
respect to which the Options are thereby exercised. The notice shall be signed
by you or any other person then entitled to exercise the Options. Upon exercise
and full payment of the aggregate Exercise Price for Shares with respect to
which the Options are thereby exercised, subject to Section 7(a) of this Award
Agreement, the Company shall issue to you or your legal representative (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, the delivery of share certificates or
as otherwise determined by the Company) one Share for each Option you have
exercised. Notwithstanding the foregoing, to the extent that they are vested,
you will also be permitted to exercise Options through a “cashless exercise” by
having the Company withhold from the number of Shares you would otherwise be
entitled to receive upon exercise of the Options a number of Shares having a
Fair Market Value (determined as of the date of exercise) equal to the aggregate
Exercise Price with respect to the Options being exercised, in which case,
subject to Section 7(a) of this Award Agreement, the Company shall issue to you
or your legal representative (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company, the
delivery of share certification or as otherwise determined by the Company) a net
number of Shares net of such aggregate Exercise Price.

(c) Change of Control. Except as explicitly set forth in this Section 3(c), in
the event of a Change of Control prior to the final Vesting Date, all unvested
Options shall be treated in accordance with Section 8 of the Plan.
Notwithstanding the foregoing or the provisions of Section 8 of the Plan, if,
within 12 months following a Change of Control, your employment is terminated by
the Company without Cause or by you for Good Reason, any outstanding Options
that are unexercisable or otherwise unvested shall automatically be deemed
vested and exercisable, as of the date of such termination.

SECTION 4. Forfeiture of Options. (a) Notwithstanding the foregoing, unless the
Committee determines otherwise, and except as otherwise provided in Section 3 of
this Award Agreement, if the Vesting Date with respect to any Options awarded to
you pursuant to this Award Agreement has not occurred prior to the earlier to
occur of (i) the date on which your employment with the Company or any of its
Subsidiaries terminates for any reason and (ii) the date on which you breach any
restrictive covenant contained in any arrangements with the Company (including
this Award Agreement) to which you are subject, such Options shall be
immediately forfeited, and you shall be entitled to no further payments or
benefits with respect thereto. Furthermore, any Options awarded pursuant to this
Award Agreement and any Shares issued to you upon exercise of such Options shall
be subject to any recoupment or clawback policy the Company maintains, as in
effect from time to time.

(b) Notwithstanding the foregoing, unless the Committee determines otherwise,
vested and unexercised Options shall automatically expire on the earliest to
occur of (i) the date of the termination of your employment by the Company for
Cause, (ii) if your employment is terminated either by the Company without Cause
or by you for any reason, three months from the date of such termination,
(iii) if your employment is terminated as a result of death or disability (as
determined by the Company in its sole discretion), one year from the date of
such termination and (iv) the tenth anniversary of the Grant Date.

 

3



--------------------------------------------------------------------------------

SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the Options subject to this Award
Agreement unless and until certificates representing such Shares are actually
issued to you or your legal representative or an entry is recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator) upon exercise of vested Options.

SECTION 6. Non-Transferability of Options. Unless otherwise provided by the
Committee in its discretion, Options may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of an Option in violation of the
provisions of this Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 3(b) of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with this
Section 7(a) and Section 9(d) of the Plan. No later than the date as of which an
amount first becomes includible in your gross income for Federal, state, local
or foreign income tax purposes with respect to the exercise of any Options, you
shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. In the event that there is withholding tax liability in connection with
the exercise of an Option, you may satisfy, in whole or in part, any withholding
tax liability by having the Company withhold from the number of Shares you would
be entitled to receive upon exercise of the Option a number of Shares having a
Fair Market Value (which shall either have the meaning set forth in the Plan or
shall have such other meaning as determined by the Company in accordance with
applicable withholding requirements) equal to such withholding tax liability.

(b) Consents. Your rights in respect of the Options are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including your consent
to the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

 

4



--------------------------------------------------------------------------------

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. You and the Company
irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the Eastern District of Virginia and (ii) the courts of the
State of Virginia for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. You and the Company agree to
commence any such action, suit or proceeding either in the United States
District Court for the Eastern District of Virginia or, if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the courts of the State of Virginia. You and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in Virginia with respect to any matters to
which you have submitted to jurisdiction in this Section 10(a). You and the
Company irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Award Agreement or
the Plan in (A) the United States District Court for the Eastern District of
Virginia or (B) the courts of the State of Virginia, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

5



--------------------------------------------------------------------------------

SECTION 11. Restrictive Covenants.

In consideration of the grant of the Options under this Award Agreement and as a
condition to the receipt of the Options pursuant to this Award Agreement, you
agree that:

(a) Confidential Information.

(i) You acknowledge that the Company and its Affiliates continually develop
Confidential Information (as defined below), that you may develop Confidential
Information for the Company or its Affiliates and that the you may learn of
Confidential Information during the course of your employment. You will comply
with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any person or use,
other than as required by applicable law or for the proper performance of your
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the you incident to your employment or other association
with the Company or any of its Affiliates. You understand that this restriction
shall continue to apply after your employment terminates, regardless of the
reason for such termination. The confidentiality obligation under this
Section 11 shall not apply to information which is generally known or readily
available to the public at the time of disclosure or becomes generally known
through no wrongful act on the part of you or any other person having an
obligation of confidentiality to the Company or any of its Affiliates or is
required to be disclosed in order to enforce this Agreement.

(ii) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its Affiliates
and any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by the you, shall be the sole and exclusive property of the Company and
its Affiliates. You shall safeguard all Documents and shall surrender to the
Company at the time his or her employment terminates, or at such earlier time or
times as the Board or its designee may specify, all Documents then in your
possession or control.

(iii) “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known by those with whom the Company or
any of its Affiliates competes or does business, or with whom the Company or any
of its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (A) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (B) the products and services of
the Company and its Affiliates, (C) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (D) the
identity and special needs of the customers of the Company and its Affiliates
and (E) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Company or any
of its Affiliates has received, or may receive hereafter, belonging to customers
or others with any understanding, express or implied, that the information would
not be disclosed.

 

6



--------------------------------------------------------------------------------

(b) Non-Competition and Non-Solicitation.

(i) You agree and acknowledge that the business (the “Business”) of the Company
is any business activity engaged in, or actively contemplated by the Company (or
any Subsidiary) to be engaged in, by the Company (or any Subsidiary) and with
which you are or were involved on or prior to the your date of termination.

(ii) You agree that, except as the Company expressly agrees in writing, during
your employment with the Company and for the 12-month period following
termination of your employment for any reason, you shall not within the
Territory (defined below), directly or indirectly, as an owner, partner,
affiliate, stockholder, joint venturer, director, employee, consultant,
contractor, principal, trustee or licensor, or in any other similar capacity
whatsoever of or for any person or entity (other than for the Company):

(A) engage in, own, manage, operate, sell, finance, control, advise or
participate in the ownership, management, operation, sales, finance or control
of, be employed or employed by, or be connected in any manner with, any business
that competes with (1) the Business or (2) if you have provided services
directly to any health maintenance organization, health insurance company or
similar health insurance plan, owned or operated by a customer of the Company,
during the twelve-month period preceding the termination of your employment with
the Company, such customer (each, a “Competitor”). Notwithstanding this
Section 11(b)(ii)(A), you may accept employment with a Competitor whose business
is diversified, provided that (I) such employment is with a portion of the
Competitor’s business that does not provide products or services that are the
same as, are similar to, or compete with the Company’s products or services
(“Competing Products or Services”) and (II) prior to your acceptance of such
employment with Competitor, the Company receives separate written assurances
satisfactory to the Company from such Competitor and from you that you will not
provide any Competing Products or Services;

(B) approach, solicit, divert, interfere with, or take away, the business or
patronage of any of the actual or prospective members, customers, or clients of
the Company, for a purpose that is competitive with the Business; or

(C) contact, recruit, solicit, hire, retain, or employ (whether as an employee,
consultant, agent, independent contractor, or otherwise) any person who is, or
who at any time during the 6-month period prior to your date of termination had
been, employed or engaged by the Company, or induce or take any action which is
intended to induce any such person to terminate his or her

 

7



--------------------------------------------------------------------------------

employment or relationship, or otherwise cease his or her relationship, with the
Company, or interfere in any manner with the contractual or employment
relationship between the Company and any employee of or any other person engaged
by the Company.

“Territory” shall mean the United States of America and any other country with
respect to which you have been involved on behalf of the Company.

(iii) Notwithstanding anything to the contrary in Section 11(b)(ii) of this
Award Agreement, you are permitted to own, individually, as a passive investor
(with no director designation rights, voting rights or veto rights or other
special governance or voting rights), up to a one percent (1%) interest in any
publicly traded entity that is a Competitor.

(iv) You shall disclose in writing all of your relationships as a director,
employee, consultant, contractor, principal, trustee, licensor, agent, or
otherwise, with a Competitor or other business entity, to the Company for the
12-month period after your date of termination. You shall not disparage the
Company or any of its officers, directors, or employees; provided, however, that
this Section 11(b)(iv) shall not prohibit or constrain truthful testimony by you
compelled by any valid legal process or valid legal dispute resolution process.
Notwithstanding anything herein to the contrary, nothing in this Section 11
shall prevent either party hereto from enforcing such party’s rights or remedies
hereunder or that such party may otherwise be entitled to enforce or assert
under any other agreement or applicable law, or shall limit such rights or
remedies in any way.

(v) During the 12-month period following your date of termination, you shall
notify in writing any prospective new employer or entity otherwise seeking to
engage you that the provisions of this Section 11 exist prior to accepting
employment or such other engagement.

(c) The terms of this Section 11 are reasonable and necessary in light of your
position with the Company and responsibility and knowledge of the operations of
the Company and its Subsidiaries and are not more restrictive than necessary to
protect the legitimate interests of the parties hereto. In addition, any breach
of the covenants contained in this Section 11 would cause irreparable harm to
the Company, its Subsidiaries and Affiliates and there would be no adequate
remedy at law or in damages to compensate the Company, its Subsidiaries and
Affiliates for any such breach. Notwithstanding the foregoing, this Award
Agreement is not intended to, and shall be interpreted in a manner that does
not, limit or restrict you from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Securities Exchange Act of
1934).

SECTION 12. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when

 

8



--------------------------------------------------------------------------------

delivered by hand or overnight courier or three Business Days after they have
been mailed by U.S. certified or registered mail, return receipt requested,
postage prepaid, addressed to the other party as set forth below:

 

If to the Company: Evolent Health, Inc. 800 N. Glebe Road, Suite 500 Arlington,
VA 22203 Attention: General Counsel If to you: To your address as most recently
supplied to the Company and set forth in the Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 13. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

SECTION 14. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

SECTION 15. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would impair your rights under
this Award Agreement shall not to that extent be effective without your consent
(it being understood, notwithstanding the foregoing proviso, that this Award
Agreement and the Options shall be subject to the provisions of Section 7(c) of
the Plan).

SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

 

9